        Case 6:20-cv-00889-ADA Document 33-1 Filed 04/13/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                    )
BRAZOS LICENSING AND                           )
DEVELOPMENT,                                   )   CIVIL ACTION No. 6:20-cv-889-ADA
                                               )   CIVIL ACTION No. 6:20-cv-891-ADA
              Plaintiff,                       )   CIVIL ACTION No. 6:20-cv-892-ADA
                                               )   CIVIL ACTION No. 6:20-cv-893-ADA
              v.                               )   CIVIL ACTION No. 6:20-cv-916-ADA
                                               )   CIVIL ACTION No. 6:20-cv-917-ADA
HUAWEI TECHNOLOGIES CO., LTD.                  )
and HUAWEI TECHNOLOGIES USA                    )   JURY TRIAL DEMANDED
INC.,                                          )
                                               )
              Defendants.
                                               )

     [PROPOSED] ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
                  TO AMEND THE SCHEDULING ORDER

       Before the Court is Defendants’ Unopposed Motion to Amend the Scheduling Order.

Having considered the Motion, the Court is of the opinion that the Motion should be GRANTED.

       As such, the Scheduling Order in the above-referenced cases is hereby amended as follows:

     Current Deadline                 New Deadline                          Item

       April 16, 2021                 April 20, 2021          Parties exchange claim terms
                                                              for construction.

       April 30, 2021                  May 4, 2021            Parties exchange proposed
                                                              claim constructions.

        May 7, 2021                    May 11, 2021           Parties disclose extrinsic
                                                              evidence. The parties shall
                                                              disclose any extrinsic evidence,
                                                              including the identity of any
                                                              expert witness they may rely
                                                              upon with respect to claim
                                                              construction or indefiniteness.
                                                              With respect to any expert
                                                              identified, the parties shall
                                                              identify the scope of the topics
                                                              for the witness’s expected
Case 6:20-cv-00889-ADA Document 33-1 Filed 04/13/21 Page 2 of 2




                                           testimony. With respect to
                                           items of extrinsic evidence, the
                                           parties shall identify each such
                                           item by production number or
                                           produce a copy of any such
                                           item if not previously produced.
